UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1415


In Re:   MATTHEW RICHARD PALMIERI,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   June 11, 2012                  Decided:   July 18, 2012


Before DAVIS, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Matthew Richard Palmieri, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Matthew Richard Palmieri has filed a petition for a

writ of Quo Warranto and a writ of mandamus asking this court to

order the Director of the Defense Security Service (“DSS”) to

demonstrate         the    authority        for       certain   alleged    actions       taken

against him and to provide him with due process in connection

with the suspension of his security clearance.

                  We lack jurisdiction to consider Palmieri’s petition,

and    therefore          dismiss     it.         The     All   Writs     Act    vests      all

statutorily created courts, including this court, with authority

to issue “all writs necessary or appropriate in aid of their

respective jurisdictions . . . .”                       See 28 U.S.C. § 1651 (2006).

However, Palmieri’s petition, stemming from the suspension of a

security clearance currently under review by the Department of

Defense,          fails   to   implicate          the    independent      basis       for   our

jurisdiction necessary for this court to proceed under the All

Writs Act.          See In re Chambers Dev. Co., 148 F.3d 214, 223 n.6

(3d Cir. 1998) (stating that the All Writs Act requires that

“the       case    may    at   some   future          time   come   within      the    court’s

appellate jurisdiction.”).                  Accordingly, we dismiss Palmieri’s

petition. ∗        We dispense with oral argument because the facts and


       ∗
       This disposition, of course, is without prejudice to any
right Palmieri may have to seek mandamus relief in an
appropriate district court. See 28 U.S.C. § 1361 (2006).


                                                  2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       PETITION DISMISSED




                                    3